UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 04-7147



IN RE:   WILLIAM A. ROSS,




                                                             Petitioner.




                 On Petition for Writ of Mandamus.
                         (CR-97-184-3-23-V)


Submitted:   August 26, 2004                 Decided:   September 3, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


William A. Ross, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            William A. Ross petitions for writ of mandamus, alleging

the district court has unduly delayed acting on his motions to

amend the criminal judgment and for reconsideration.           He seeks an

order from this court directing the district court to act.                The

district court has already ruled on both motions.             Accordingly,

although we grant leave to proceed in forma pauperis, we deny the

mandamus petition as moot.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                          PETITION DENIED




                                   - 2 -